UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4726



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ALFRED PLEASANT HEMRIC, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     Frank W. Bullock, Jr.,
District Judge. (CR-04-16; CR-04-65; CR-04-66; CR-04-67; CR-04-68;
CR-04-69; CR-04-70; CR-04-71; CR-04-72)


Submitted:   August 29, 2005                 Decided:   November 1, 2005


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alfred Pleasant Hemric, Jr., appeals from his 300-month

sentence entered pursuant to his guilty plea to robbery and firearm

charges.    Hemric contends that his designation as an armed career

criminal and a career offender is precluded by the Supreme Court’s

decision in Blakely v. Washington, 542 U.S. 296 (2004), because his

prior convictions were not charged in the indictment nor proven

beyond a reasonable doubt.      We affirm.

            Hemric’s claims are foreclosed by circuit precedent. See

United States v. Cheek, 415 F.3d 349 (4th Cir. 2005) (holding that

defendant’s Sixth Amendment right to trial by jury was not violated

by district court’s reliance on his prior convictions for purposes

of   sentencing   under   the   Armed   Career   Criminal   Act);   United

States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005) (holding

similarly in the career offender context).        Moreover, Hemric does

not challenge any factual findings regarding his prior convictions,

and he does not dispute the factual basis for the district court’s

conclusions that he was an armed career criminal and a career

offender.     Accordingly, Hemric’s assertions that his sentence

violated the Sixth Amendment are without merit.        See Collins, 412

F.3d at 523 (holding that, where defendant did not dispute any of

the facts supporting career offender status in district court,

there is no constitutional violation in relying on defendant’s

prior convictions).


                                  - 2 -
          Accordingly, we affirm Hemric’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -